Exhibit 10.15


F O R M O F D I S T R I B U T I O N E Q U I V A L E N T
A W A R D C E R T I F I C A T E


Non-transferable
G R A N T T O


____________________
(“Grantee”)


by CatchMark Timber Trust, Inc. (the “Company”) of the cash distribution
equivalent rights (the “DERs”) described in Section 1 of the Terms and
Conditions hereof, pursuant to and subject to the provisions of the CatchMark
Timber Trust, Inc. 2017 Incentive Plan (the “Equity Incentive Plan”) and to the
terms and conditions set forth in this award certificate (this “Certificate”).


By accepting the DERs, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Certificate and the Equity Incentive Plan.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the award certificates (the “_______ LTIP Unit Award
Certificates”) evidencing the grant by CatchMark Timber Operating Partnership,
L.P. (the “Partnership”) of LTIP Units (the “_______ LTIP Units”) on
[___________], _________ (the “2_______ LTIP Unit Grant Date”) and the Equity
Incentive Plan.


IN WITNESS WHEREOF, CatchMark Timber Trust, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.




CATCHMARK TIMBER TRUST, INC.


By:                  
Its:






Grant Date: _____________, ________








TERMS AND CONDITIONS
1. Distribution Equivalent Rights (“DERs”). The Company shall establish, with
respect to each ______ LTIP Unit, a separate bookkeeping account (a “DER
Account”), which shall be credited (without interest) with an amount equal to
any cash distributions made by the Partnership with respect to a Common Unit (as
defined in the LP Agreement) during the period beginning January 1, __________
and ending on the _______ LTIP Unit Grant Date (the “DER Accrual Period”). The
DERs entitle Grantee to receive from the Company the cash payment described
herein, on the date, if any, that the Unvested LTIP Unit becomes a Vested LTIP
Unit. Upon the LTIP Unit becoming a Vested LTIP Unit, the DER Account with
respect to such Vested LTIP Unit shall also become vested. Similarly, upon the
forfeiture of an LTIP Unit, the DER Account with respect to such forfeited LTIP
Unit shall also be forfeited. As soon as reasonably practical, but not later
than thirty (30) days, following the date that an LTIP Unit becomes a Vested
LTIP Unit, the Company shall cause to be paid to Grantee an amount of cash equal
to the amount credited to the DER Account maintained with respect to such Vested
LTIP Unit during the DER Accrual Period.
2. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold from any payment related to the DER Account due
Grantee, or from any payroll or other payment due Grantee, any federal, state,
local, or foreign taxes (including Grantee’s FICA obligation) required by law to
be withheld with respect to any taxable event arising as a result of the DER
Account.
3. Restrictions on Transfer and Pledge. Grantee may not, directly or indirectly,
transfer any portion of the DER Account. Any purported transfer in violation of
this Certificate shall be null ab initio and of no force and effect, and the
Company shall not recognize any such transfer or accord to any purported
transferee any rights with respect to the DER Account. No right or interest of
Grantee in the DER Account may be transferred to or in favor of any party other
than the Company or an Affiliate of the Company, without the prior consent of
the Committee.
4. No Right of Continued Service. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any other Affiliate of the
Company to terminate Grantee’s service at any time, nor confer upon Grantee any
right to continue to provide services to, the Company or any other Affiliate of
the Company.
5. Severability. If any one or more of the provisions contained in this
Certificate are invalid, illegal or unenforceable, the other provisions of this
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
6. Clawback. The DERs shall be subject to any compensation recoupment policy of
the Company that is applicable by its terms to Grantee and to awards of this
type.
7. Plan Controls. The terms contained in the Equity Incentive Plan are
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Equity Incentive Plan. In
the event of any actual or alleged conflict between the provisions of the Equity
Incentive Plan and the provisions of this Certificate, the provisions of the
Equity Incentive Plan shall be controlling and determinative.
8. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Equity
Incentive Plan.
9. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to CatchMark Timber Operating Partnership, L.P., c/o CatchMark Timber
Trust, Inc., 5 Concourse Parkway, Suite 2325, Atlanta, GA 30328: Attn:
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.




